         Case 1:20-cv-00147-JTA Document 19 Filed 10/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JESSICA TRUITT,                            )
                                           )
                Plaintiff,                 )
                                           )      CASE NO. 1:20-cv-00147-JTA
v.                                         )            (WO)
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
                Defendant.                 )
                                           )

                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Commissioner of Social Security’s

Unopposed Motion for Entry of Judgment and Memorandum in Support. (Docs. No. 17,

18.) The Commissioner requests this court to enter a judgment with a reversal under 42

U.S.C. § 405(g) and remand the cause to the Commissioner for further action. (Doc. No.

18.) The Commissioner asserts that remand is appropriate for “further consideration and

administrative action, including consideration of whether medical improvement has

occurred as to the severity of Plaintiff’s impairments present at the time of the most recent

prior favorable disability determination.” (Id. at 3.)

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.”     42 U.S.C. § 405(g).     The district court may remand a case to the

Commissioner for a rehearing if the court finds “either . . . the decision is not supported by
            Case 1:20-cv-00147-JTA Document 19 Filed 10/08/20 Page 2 of 2




substantial evidence, or . . . the Commissioner or the ALJ incorrectly applied the law

relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       Here, the court finds reversal and remand necessary as the Commissioner concedes

reconsideration and further development of the record is in order. Moreover, Plaintiff

does not oppose the motion. (Doc. No. 17.) Further, pursuant to 28 U.S.C. § 636(c)(1)

and Rule 73 of the Federal Rules of Civil Procedure, the parties have consented to the full

jurisdiction of the undersigned United States Magistrate Judge. (Docs. No. 7, 8.)

       Accordingly, pursuant to 42 U.S.C. § 405(g), it is hereby

       ORDERED as follows:

       1.    The Unopposed Motion for Entry of Judgment (Doc. No. 17) is hereby

            GRANTED.

       2. For the reasons set forth in the motion and memorandum in support (Docs. No.

            17, 18) and in this Order, the decision of the Commissioner is hereby

            REVERSED and this case is hereby REMANDED to the Commissioner for

            further proceedings.

       A separate final judgment will issue.

       DONE this 8th day of October, 2020.



                                   /s/ Jerusha T. Adams
                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE


                                               2
